DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	This communication is in response to the amendment of 2/17/2022. Accordingly, Claims 1-20 are currently pending in the application. 
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (US 2018/0287900), in view of Blocher et al. (US 2018/0375876), in view of Nam (US 2008/0222475).
Regarding claim 1, Pang discloses an apparatus (a network element configured for tap aggregation that includes a first tap port and a set of tool ports to transmit network data received from the first tap port to a data analyzer and a first set of network elements configured as a tap switch and an aggregation network element to receive network data from the first set of network elements and forward the network data to a set of data analyzers , [0005]-[0007] and abstract and [0002]-[0004] and figures 1-4) comprising
a first network interface (multiple network interface devices and each of the interface devices include multiple ports, [0037]-[0038] and figure 1 and figure 2 and figure 3 and figure 4 and figure 5B);
a second network interface  (tool ports to transmit network data received from the first tap port to a data analyzer, [0005]-[0007] and [0041] and figure 3); and 
at least one processor (the CPU is used to process information for the control plane and writes configuration data for hardware forwarding engines in the network interface devices, [0037]-[0038] and figure 2 and figure 4) configured to:
receive, via the first network interface, a packet from a source device of a first network , the packet being bound for a destination device of the first network,  wherein the packet includes an Internet Protocol (IP) address of the source device of the first network as a source address and an IP address of the destination device of the first network as a destination address  (switch the received traffic based on the protocol used for the data, such as source and/or destination headers (such as IP address) and matches a specified set of bits (e.g., source address, destination address, etc.) within a received unit of network data, an action can be performed on the received unit of network data, [0002]-[0003] and [0050] and [0038] and [0043] and [0034]-[0035] and [0030] and figures 1 - 3);
generate a duplicate packet that is a copy of the  packet, the duplicate packet having the IP address of the destination device of the first network as the destination address (the tap aggregator can switch the received traffic based on the protocols used for the data such as destination headers and examples could be IP addresses and before forwarding the unit of network data to the multicast group, determining a truncation status for data to be forwarded to the multicast group and selective copy action is referred to as a snoop action and can copy all of a header and the entire payload of the unit of data, [0003] and [0007] and [0028] and [0029]-[0030] and [0057]-[0058] and figure 5B and figure 6 and [0065] and [0074] and [0038] and [0043]);
transmit the packet to the destination device in the first network (for each received unit of network data, the data plane determines a destination address for the network data…forwards the data out the proper outgoing interface, [0038] and [0033]-[0035] and figure 1 and figure 2);
forward, using the second network interface, the duplicate packet to a device based on the destination address within the duplicate packet (switch the received traffic based on the protocol used for the data, such as destination headers and forwarding the unit of network data to a multicast group including multiple tool ports and a snoop action is a function available on a network processor to forward a copy of incoming data to an alternative destination distinct from the normal forwarding destination of such data, [0003] and [0007] and [0028]-[0030] and [0057]-[0058] and figure 5B and figure 6 and [0035] and [0065] and [0074])
	Pang however does not clearly disclose forwarding the duplicate packet to a device in a second network. In a similar field of endeavor, Blocher discloses of first data are captured by at least one monitoring unit per communication link in the first network and the duplicated data are transmitted from the monitoring device to a second network and that the monitoring unit merely taps off the first data from the communication link, i.e., copies the data and routes the copied data to the second network (forwarding the first duplicate packet to a first device in a second network, [0052]-[0054] and [0011]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of monitoring communication in a first network in which taps off and copies data to a second network as disclosed by Blocher into the method for forwarding copied data to a multicast group and data analyzer as disclosed by Pang in order to improve the system and provide flexible locations for devices for monitoring and data analysis or in other words having a data analyzer be within a second network for improved flexibility.
Pang and Blocher however fails to clearly disclose the device in the second network being represented as a node in the second network based on an IP address that is identical to the IP address representing the destination device as a node in the first network. Pang however discloses of forwarding the network data to a set of data analyzers and forwarding for a tool group by specifying a specific set of tool ports to which a tool group can forward data using a unique multicast identifier to identify the tool ports associated  ([0006]-[0007] and [0065]-[0066] and [0071]). In a similar field of endeavor, Nam discloses that according to IP multicast, clients that desire to receive content from one multicast group share the same multicast address (or same IP destination address) and that routers in a network duplicate the data packet and transmit it to the clients which subscribe to the multicast group (the device in the second network being represented as a node in the second network based on an IP address that is identical to the IP address representing the destination device as a node in the first network or in other words forwarding using a unique multicast identifier in which the same/identical multicast address/destination IP address is used, [0008]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having devices receive data via the use of an identical multicast IP destination address with respects to multicasting duplicated data as disclosed by Nam into the method for forwarding copied data to a multicast group in relationship to a tap as disclosed by Pang and Blocher in order to improve the system and to adhere to multicasting protocols for forwarding of data using the same multicast IP address such that different devices on different networks may receive the forwarded data for analyses and storage services.  	

	
Regarding claim 2, Pang discloses wherein the apparatus is an optical fiber network tap (be an optical tap, [0044] and [0034]).

Claim 3-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang, in view of Blocher, in view of Nam, in further view of Holmeide (US 2016/0285575).

Regarding claim 3, Pang, Blocher, and Nam fails to disclose wherein an internal clock of the destination device in the first network is synchronized with an internal clock of the device in the second network. Pang however discloses of forwarding to a set of data analyzers or storage services ([0002] and [0006]-[0007]). In a similar field of endeavor, Holmeide discloses the similar concept of monitoring, analysis and recording of data packets using a network tap device ([0001] and [0008]). Holmeide further discloses that the recorder captures all system data by subscribing to IP multicast stream and that the data acquisition modules carry a synchronized  clock that is maintained over the network ([0035]) and of a Ground Master Clock of a network that is the common time base source for all PTP slave clocks within the network and of synchronizing the PTP Slave Clock end devices to the same Grand Master Clock ([0005])  and that a Network Time Server (NTS) is used for applications that require reliable timing to accurately synchronize networks, systems, and devices in which may comprise a built-in GPS receiver  (an internal clock of the destination device in the first network is synchronized with an internal clock of the device in the second network, [0021]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of synchronizing slave clocks at end devices comprising a grand master clock and a network time server with built in GPS receiver as disclosed by Holmeide into the method for forwarding copied data to a multicast group in relationship to a tap  for analysis of a network as disclosed by Pang, Blocher, and Nam in order to improve the system and provide time synchronization at end devices such that monitoring may be performed with log events with traceable time with respects to the forwarded data and to provide timing for such forwarded data to improve the aspects of monitoring	 

	
Regarding claim 4, Pang, Blocher, and Nam fails to disclose wherein the destination device of the first network and the device of the second network communicate with a time server. Pang however discloses of forwarding to a set of data analyzers or storage services ([0002] and [0006]-[0007]). In a similar field of endeavor, Holmeide discloses the similar concept of monitoring, analysis and recording of data packets using a network tap device ([0001] and [0008]). Holmeide further discloses that the recorder captures all system data by subscribing to IP multicast stream and that the data acquisition modules carry a synchronized  clock that is maintained over the network ([0035]) and of a Ground Master Clock of a network that is the common time base source for all PTP slave clocks within the network and of synchronizing the PTP Slave Clock end devices to the same Grand Master Clock ([0005])  and that a Network Time Server (NTS) is used for applications that require reliable timing to accurately synchronize networks, systems, and devices in which may comprise a built-in GPS receiver  (the destination device of the first network and the device of the second network communicate with a time server, [0021]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of synchronizing slave clocks at end devices comprising a grand master clock and a network time server with built in GPS receiver as disclosed by Holmeide into the method for forwarding copied data to a multicast group in relationship to a tap  for analysis of a network as disclosed by Pang, Blocher, and Nam in order to improve the system and provide time synchronization at end devices such that monitoring may be performed with log events with traceable time with respects to the forwarded data and to provide timing for such forwarded data to improve the aspects of monitoring.
Regarding claim 5, Pang, Blocher, and Nam fails to disclose wherein the time server comprises a global positioning satellite antenna and a grandmaster precision time protocol clock. Pang however discloses of forwarding to a set of data analyzers or storage services ([0002] and [0006]-[0007]). In a similar field of endeavor, Holmeide discloses the similar concept of monitoring, analysis and recording of data packets using a network tap device ([0001] and [0008]). Holmeide further discloses that the recorder captures all system data by subscribing to IP multicast stream and that the data acquisition modules carry a synchronized  clock that is maintained over the network ([0035]) and of a Ground Master Clock of a network that is the common time base source for all PTP slave clocks within the network and of synchronizing the PTP Slave Clock end devices to the same Grand Master Clock (a grandmaster precision time protocol clock , [0005])  and that a Network Time Server (NTS) is used for applications that require reliable timing to accurately synchronize networks, systems, and devices in which may comprise a built-in GPS receiver  (time server comprises a global positioning satellite antenna and a grandmaster precision time protocol clock, [0021]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of synchronizing slave clocks at end devices comprising a grand master clock and a network time server with built in GPS receiver as disclosed by Holmeide into the method for forwarding copied data to a multicast group in relationship to a tap  for analysis of a network as disclosed by Pang, Blocher, and Nam in order to improve the system and provide time synchronization at end devices such that monitoring may be performed with log events with traceable time with respects to the forwarded data and to provide timing for such forwarded data to improve the aspects of monitoring.
Regarding claim 7,  Pang, Blocher, and Nam fails to disclose wherein the at least one processor is configured to receive a timestamp value from a time server. Holmeide further discloses the tap with support for inserting time stamps in mirrored data packets comprises part of another element, such as a network time server (processor is configured to receive a timestamp value from a time server, [0020]-[0021] and [0005]-[0006] and [0008]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of receiving a timestamp value from a timer server to insert time stamps in mirrored data as disclosed by Holmeide into the method for forwarding copied/mirrored data to a multicast group in relationship to a tap  for analysis of a network as disclosed by Pang, Blocher, and Nam in order to improve the system and provide timing at end devices such that monitoring may be performed with log events with traceable time with respects to the forwarded data and to provide timing for such forwarded data to improve the aspects of monitoring.

6.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang, in view of Blocher, in view of Nam, in view of Holmeide (US 2016/0285575), in further view of Barry et al. (US 2019/0081720).
Regarding claim 8, Pang, Blocher, Nam fails to discloses wherein the duplicate packet have the timestamp value from the time server. Holmeide discloses wherein the duplicate packet have the timestamp value from the time server  (the tap with support for inserting time stamps in mirrored data packets comprises part of another element, such as a network time server , [0020]-[0021] and [0005]-[0006] and [0008]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of receiving a timestamp value from a timer server to insert time stamps in mirrored data as disclosed by Holmeide into the method for forwarding copied/mirrored data to a multicast group in relationship to a tap  for analysis of a network as disclosed by Pang, Blocher, and Nam in order to improve the system and provide timing at end devices such that monitoring may be performed with log events with traceable time with respects to the forwarded data and to provide timing for such forwarded data to improve the aspects of monitoring.

 	Pang, Blocher, Nam, and Holmeide fails to disclose wherein the packet have the timestamp value. However in a similar field of endeavor, Barry discloses timestamp may be included inside the original packet or inserted into the packet and transported with the packet or can be associated with a copy of the original packet (the packet have the timestamp value, [0097]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of including a timestamp inside the original packet  as disclosed by Barry into the method for forwarding copied/mirrored data to a multicast group in which timestamps are included for mirrored packets as disclosed by Pang, Blocher, Nam, and Holmeide in order to improve the system and provide timing at end devices such that monitoring may be performed with log events with traceable time with respects to the forwarded data as well as original data and to provide timing to improve the aspects of monitoring and traceability.

7.	Claim 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang, in view of Blocher, in view of Nam, in further view of Roeh et al. (US 9756061)
Regarding claim 9, Pang, Blocher, Nam fails to discloses wherein the apparatus comprises a switched port analyzer (SPAN). However in a similar field of endeavor, Roeh  discloses monitoring through a variety of means including network taps, port mirrors, SPANs, or RSPANs (apparatus comprises a switched port analyzer (SPAN), col4 lines 30-65). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the apparatus comprise a SPAN or RSPAN  as disclosed by Roeh into the method for forwarding copied/mirrored data to a multicast group comprising a tap as disclosed by Pang, Blocher, and Nam, in order to improve the system and provide flexible means for network monitoring and port mirroring.
Regarding claim 10,  Pang, Blocher, Nam fails to discloses wherein the apparatus comprises a remote switched port analyzer (RSPAN). However in a similar field of endeavor, Roeh  discloses monitoring through a variety of means including network taps, port mirrors, SPANs, or RSPANs (apparatus comprises a remote switched port analyzer (RSPAN), col4 lines 30-65). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the apparatus comprise a SPAN or RSPAN  as disclosed by Roeh into the method for forwarding copied/mirrored data to a multicast group comprising a tap as disclosed by Pang, Blocher, and Nam, in order to improve the system and provide flexible means for network monitoring and port mirroring.

8.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang, in view of Blocher, in view of Nam, in further view of  Zhao et al. (US 7505192).
Regarding claim 11, Pang, Blocher, Nam fails to discloses wherein generating the duplicate packet comprises splitting light flowing on a network link. Pang however discloses the passive tap be an optical tap ([0044] and [0034]). In a similar field of endeavor, Zhao discloses copies of data in the optical domain are obtained by light splitting (generating the duplicate packet comprises splitting light flowing on a network link, col1 lines 40-50). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of copying data by light splitting as disclosed by Zhao into the method for forwarding copied/mirrored data to a multicast group as disclosed by Pang, Blocher, and Nam, in order to improve the system and provide flexible means for network monitoring and port mirroring.

9.	Claim 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang, in view of Blocher, in view of Nam, in further view of Baum (US 2003/0200311), in further view of Reed (US 2012/0230202).
Regarding claim 12, Pang, Blocher, Nam fails to discloses wherein the at least one processor is configured to cause a representation of the packet to be stored. However in a similar field of endeavor, Baum discloses duplicated packets stored in the edge router until the communication monitoring station requests that they be forwarded  or immediately forwarded to the communications monitoring station (cause a representation of the packet to be stored, [0071]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having duplicated packets correlating to a representation of packets be stored so that they may be forwarded at a later time  as disclosed by Baum into the method for forwarding copied/mirrored data to a multicast group for monitoring as disclosed by Pang, Blocher, and Nam, in order to improve the system and provide flexible means for when to forward duplicated packets, such as at a later time in which would be accomplished by storing duplicated packets.
	Pang, Blocher, Nam, and Baum fails to discloses storing the packet in a database. Reed however discloses storing a duplicate of the packet include storing a copy in a database (storing the packet in a database , [0108] and [0047]. It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept storing duplicated packets in a database  as disclosed by Reed into the method for forwarding copied/mirrored data to a multicast group for monitoring as disclosed by Pang, Blocher, Nam, and Baum in order to improve the system and provide flexible means for the storing of data, such as via a database.

Regarding claim 13,  Pang, Blocher, Nam fails to discloses wherein the duplicate packet is transmitted to the device in the second network based on the representation stored. However in a similar field of endeavor, Baum discloses duplicated packets stored in the edge router until the communication monitoring station requests that they be forwarded  (duplicate packet is transmitted to the device in the second network based on the representation stored, [0071]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having duplicated packets correlating to a representation of packets be stored so that they may be forwarded/transmitted at a later time as disclosed by Baum into the method for forwarding copied/mirrored data to a multicast group for monitoring as disclosed by Pang, Blocher, and Nam, in order to improve the system and provide flexible means for when to forward duplicated packets, such as at a later time in which would be accomplished by transmitting stored duplicated packets at a later time. 
	Pang, Blocher, Nam, and Baum fails to discloses storing the packet in a database. Reed however discloses storing a duplicate of the packet include storing a copy in a database (storing the packet in a database , [0108] and [0047]. It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept storing duplicated packets in a database  as disclosed by Reed into the method for forwarding copied/mirrored data to a multicast group for monitoring as disclosed by Pang, Blocher, Nam, and Baum in order to improve the system and provide flexible means for the storing of data, such as via a database.

10.	Claim 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang, in view of Blocher, in view of Nam, in further view of Sanchez Melendez et al. (US 2019/0020599).
Regarding claim 14,  Pang, Blocher, Nam fails to discloses wherein the duplicate packet is an exact duplicate such that a signal representing the duplicate packet communicated to the second network via the second network interface is identical to a signal representing the packet received via the first network. However in a similar field of endeavor, Sanchez Melendez discloses generating a second packet from the first packet can include copying the first packet such that the second packet is an exact replica of the first packet and that it is appreciated that in some implementations, the second packet is not an exact replica of the first packet, but merely generated based on one or more aspects of the first packet (duplicate packet is an exact duplicate such that a signal representing the duplicate packet communicated to the second network via the second network interface is identical to a signal representing the packet received via the first network, [0021]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having duplicate packets be an exact replica of original packets  as disclosed by Sanchez Melendez into the method for forwarding copied/mirrored data to a multicast group for monitoring as disclosed by Pang, Blocher, and Nam, in order to improve the system and provide flexible means for copying of packets, such as having an exact replicate of a signal/packet.

Regarding claim 15,  Pang, Blocher, Nam fails to discloses wherein a signal representing the duplicate packet communicated to the second network via the second network interface is different than the signal representing the packet received via the first network. However in a similar field of endeavor, Sanchez Melendez discloses generating a second packet from the first packet can include copying the first packet such that the second packet is an exact replica of the first packet and that it is appreciated that in some implementations, the second packet is not an exact replica of the first packet, but merely generated based on one or more aspects of the first packet (a signal representing the duplicate packet communicated to the second network via the second network interface is different than the signal representing the packet received via the first network, [0021]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having duplicate packets be different then original packets  as disclosed by Sanchez Melendez into the method for forwarding copied/mirrored data to a multicast group for monitoring as disclosed by Pang, Blocher, and Nam, in order to improve the system and provide flexible means for copying of packets, such as having the duplicate packets being different  or not an exact replica. 

Allowable Subject Matter
1.        Claims 6 and 16-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
2. 	6 is allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose receive a second packet from the second device in the first network, the second packet being bound for the first device in the first network, wherein the second packet includes the IP address of the second device in the first network as the source address and the IP address of the first device in the first network as the destination device; generate a duplicate of the second packet; and forward the duplicate of the second packet to a second device in the second network, the second device in the second network having an IP address that is identical to that of the first device in the first network. It is noted that the closest prior art, Pang et al. (US 2018/0287900), in view of Blocher et al. (US 2018/0375876), in view of Nam (US 2008/0222475), discloses a network element configured for tap aggregation that includes a first tap port and a set of tool ports to transmit network data received from the first tap port to a data analyzer. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

	

Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive. 
Applicant submits that the combination of Pang, in view of Blocher, in view of Nam fails to disclose that the at least one processor transmit the first packet and the copy of the first packet to an identical IP address within the first and second networks, respectively (“transmit the packet to the destination device in the first network; forward... the duplicate packet to a device in a second network ... being represented as a node in the second network based on an IP address that is identical to the IP address representing the destination device as a node in the first network”)(remarks page 8). Examiner however respectfully disagrees as Pang discloses forwarding data on a network element comprising receiving a unit of network data at a tap port of the network element, forwarding the unit of network data to a multicast group including multiple tool ports of the network element…and before forwarding the unit of network data to the multicast group, determining a truncation status for data to be forwarded in which may comprise copying all of a header and the entire payload of the unit of data to an alternative destination distinct from the normal forwarding destination of such data ([0007] and [0028]-[0030] and [0057]-[0058] and [0065] and [0074] and figure 1 and figure 3 and figure 5B and figure 6) and discloses a monitoring network that enables improved security, compliance, and reporting for a network operator in which switches have tap ports that mirror traffic to a tap aggregator that directs selected traffic to specific analytical tools or storage services, including data analyzer  ([0002]-[0004] and [0007] and figure 1 and figure 3 and figure 5B) and that traffic is switched based on source and destination headers ([0002]-[0003] and [0050] and [0038] and [0043]). Stated differently, Pang discloses the concept of mirroring/copying traffic based upon source/destination addresses that is forwarded to a data analyzer for monitoring and network performance. Examiner then relies upon Blocher to disclose the concept of monitoring in which comprises copying and transmitting the copied data to a device in a second network ([0011]) and of a monitoring unit that taps off the first data from the communication link, i.e., copies the data and routes the copied data to the second network ([0052]-[0054]).  Stated differently, Blocher discloses the concept of monitoring for diagnosis in which data from the first network is tapped/copied/mirrored to a second network.  Thus, as stated above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of monitoring communication in a first network in which taps off and copies data to a second network as disclosed by Blocher into the method for forwarding copied data to a multicast group and data analyzer as disclosed by Pang in order to improve the system and provide flexible locations for devices for monitoring and data analysis or in other words having a data analyzer be within a second network for improved flexibility. In other words, having the data analyzer (as disclosed by Pang) be in a second network (as disclosed by Blocher) in order to improve the system and provide flexible locations in monitoring. 
Examiner then relies upon Nam to disclose the concept of “the device in the second network being represented as a node in the second network based on an IP address that is identical to the IP address representing the destination device as a node in the first network”. Nam discloses that according to IP multicast, clients that desire to receive content from one multicast group share the same multicast address (or same IP destination address) and that routers in a network duplicate the data packet and transmit it to the clients which subscribe to the multicast group ([0008]) in which Pang discloses forwarding/copying data to a multicast group including tool ports of the network element and of using a multicast identifier ([0007] and [0065]-[0066] and [0071]). Thus, as stated above, it would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having devices (such as normal forwarding destination and alternative destination for copied data as disclosed by Pang) receive data via the use of an identical multicast IP destination address with respects to multicasting duplicated data as disclosed by Nam into the method for forwarding copied data to a multicast group in relationship to a tap as disclosed by Pang and Blocher in order to improve the system and to adhere to multicasting protocols for forwarding of data using the same/identical multicast IP address such that different devices on different networks  (such as a data analyzer) may receive the forwarded data for analyses and storage services. Thus Examiner believes that the combination of Pang, in view of Blocher, in view of Nam to be proper as Pang discloses the concept of mirroring/copying traffic that is forwarded to an alternative destination such as a data analyzer for monitoring in which traffic is based upon source/destination addresses and of the concept of multicasting with a multicast identifier in which Blocher discloses the concept of monitoring in which data is copied to a second network and  in which Nam discloses the concept of the use of  a same multicast address (or same IP destination address) with respects to multicasting and duplication.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirano et al. (US 2010/0034170) disclosing adding a timestamp to the original packet and packet obtained by copying the original packet ([0192])
Riedle (US 2003/0088667) disclosing that replicated packet can be an exact duplicate of the same packet, a modified form of the original, or a combination of these ([0006]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473